Citation Nr: 1725572	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-34 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether a timely substantive appeal was filed in response to the March 2014 Statement of the Case (SOC) regarding the issues of service connection for cervical degenerative disc disease, bilateral shoulder pain, and bilateral upper extremity neuropathy.

2.  Entitlement to an extension of the time limit to file a substantive appeal in response to the aforementioned, March 2014 SOC.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1980 to April 1983 and November 1983 to May 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2014 SOC issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

On June 27, 2017, the Board was notified by the Social Security Administration that the Veteran died in May 2017.


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of these appeals at this time.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of these appeals.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on their merits have become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of these appeals or to any derivative claim brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the Veteran's death should file a request for substitution with the VA office from which the claims originated (listed on the first page of this decision).  See 38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeals are dismissed.



		
L. M. BARNARD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


